                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    FEB 24 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 SAN FRANCISCO HERRING                         No. 18-15443
 ASSOCIATION,
                                               D.C. No. 3:13-cv-01750-JST
               Plaintiff - Appellant,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

 U.S. DEPARTMENT OF THE                        MANDATE
 INTERIOR; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered December 31, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica Flores
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
